DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 05/30/2020.
Claims 10-30 are pending for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 24-25 and 30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Struthers (US Pat No. 6,481,973 B1).
As to Claim 22, Struthers discloses a system, comprising: 
a control system (Fig.2, input from AC item #34 to output of motor item #12 that is connected to the pump #54) comprising:
a main drive (Fig.2, item #28 and 30) configured to receive power from a power source (Fig.2, item #34) and output a variable frequency and a variable amplitude AC voltage (Fig.2, output of the 16); and
a controller (Fig.2, item #22 and #24) configured to interface with the main drive and an electric machine (Fig.2, item #12), wherein the controller is configured to:

determine correction information based on the received electrical signals and based on a desired operating condition of the electric machine (By means of the microprocessor #24 and #22 see Col.5, Line 09-17); and
transmit the correction (Fig.2, output of item #24) information to the main drive, wherein the correction information corresponds to a rotor position of the electric machine or operating commands configured to implement the desired operating condition of the electric machine (See Col.5, Line 9-Line 30).
As to Claim 24, Struthers discloses the system of claim 1, wherein the electric machine is a generator (the motor 12 is electric motor that can work as a generator -See Col.3, Line 3-5).
As to Claim 25, Struthers discloses the system of claim 1, wherein the electric machine is a component of an electric submersible pump (Fig. 1, item #3 and see also Col.3, Line 1-3).
As to Claim 30, Struthers discloses the system of claim 1, wherein the correction information comprises operating commands configured to modify the variable frequency or the variable amplitude AC voltage output by the main drive (See Col.3, Line 26-32).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13-16, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Struthers in view of Ige et al. (US. Pub. No. 2013/0175030 A1 and Ige hereinafter).
As to Claim 10 and 18, Struthers discloses a system/method, comprising: 
a control system (Fig.2, input from AC item #34 to output of motor item #12 that is connected to the pump #54) comprising:
a main drive (Fig.2, item #28 and 30) configured to receive power from a power source (Fig.2, item #34) and output a variable frequency and a variable amplitude AC voltage (Fig.2, output of the 16); and

receive one or more electrical signals (Fig.2, output of item/sensor #42) associated with an operating condition of the electric machine from one or more sensors (42) disposed between the electric machine (12) and the main drive (28,30);
determine correction information based on the received electrical signals and based on a desired operating condition of the electric machine (By means of the microprocessor #24 and #22 see Col.5, Line 09-17); and
implement the correction information (Fig.2, output of item #24), wherein the correction information corresponds to operating commands configured to implement the desired operating condition of the electric machine (See Col.5, Line 9-Line 30)
Although the system comprising a main drive system as thought, it doesn’t explicitly disclose:
a secondary drive configured to interface with the main drive, wherein the secondary drive is configured to provide a supplemental voltage or current to an electric machine in addition to the variable amplitude AC voltage from the main drive
Nonethless, Ige in his teachings as shown in Fig.1-Fig.14 in at least Fig. 3 shows an example of an ESP system 300 as including a network 301, a well 303 disposed in a geologic environment, a power supply 305, an ESP 310, a controller 330, a motor controller 350, a VSD unit 370 and a motor 315 (See [0050]). In addition, the controller 330 can include one or more interfaces, for example, for receipt, transmission or receipt and transmission of information with the motor controller 350, a VSD unit 370, the power supply 305 (e.g., a gas fueled turbine generator, a power company, etc.)…the 
Therefore, it would have been obvious before the effective date of the instant application to have a main drive and a secondary drive as thought by Ige within the teachings of Struthers for a better control of Electric submersible pumps.
As to Claim 13, Struthers in view of Ige discloses the system of claim 10, wherein the correction information comprises a correction voltage command implemented by the secondary drive to obtain the desired operating condition of the electric machine (Ige: See [0053]-[0057]).
As to Claim 14, Struthers in view of Ige discloses the system of claim 13, wherein the correction voltage command is determined based at least in part on a difference between the operating condition of the electric machine and a desired optimal voltage (Ige: See [0053]-[0057]).
As to Claim 15, Struthers in view of Ige discloses the system of claim 10, wherein the correction information comprises a correction current command implemented by the secondary drive to obtain the desired operating condition of the electric machine (Ige: See [0053]-[0057]).
As to Claim 16, Struthers in view of Ige discloses the system of claim 15, wherein the correction current command is determined based at least in part on a difference between the operating condition of the electric machine and a desired optimal current (Ige: See [0053]-[0057]).
As to Claim 20, Struthers in view of Ige discloses the method of claim 18, comprising transmitting the correction information to the main drive, wherein the 
As to Claim 21, Struthers in view of Ige discloses the method of claim 18, comprising transmitting the correction information to the secondary drive, and wherein the correction information comprises a correction voltage command or a correction current command corresponding to the one or more desired operational values of the electric machine (Ige: See [0053]-[0057]).
Claims 23 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Struthers in view of Wu et al. (US Pub No. 2016/0248363 A1 and Wu hereinafter).
As to Claim 23, Struthers discloses the system of claim 22, however it doesn’t explicitly disclose:
wherein the electric machine is a synchronous motor, a permanent magnet motor, or an induction motor
Nonetheless, Wu in his teachings as shown in Fig.1-6 disclose that the motor can include an induction, or synchronous motor, or switched reluctance (SR) motor, or
permanent magnet synchronous motor (PMSM) that can be powered by a VSD or directly from an AC or DC power source (See [0023]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application for the electric machine to be a synchronous motor, a permanent magnet motor, or an induction motor as thought by 
As to Claim 26, Struthers discloses the system of claim 22, however it doesn’t explicitly disclose:
wherein the correction information comprises a modification angle corresponding to a rotor position of the electric machine (See Col.3, Line 25-60)
Nonetheless, Wu in his teachings as shown in Fig. 1-6 discloses control panel 40 can provide control signals to VSD 52 to operate the VSD 52 and motor 50 at appropriate operational settings for the particular sensor readings received by control panel 40. For example, control panel 40 can provide control signals to VSD 52 to adjust the output voltage and output frequency provided by VSD 52 in response to changing conditions in vapor compression system 14, i.e., control panel 40 can provide instructions to increase or decrease the output voltage and output frequency provided by VSD 52 in response to increasing or decreasing load conditions on compressor 32. The estimated rotor phase angle and rotor frequency of motor 50, as described in more detail below, may be input to the control panel for feedback control of the position and rotational frequency of motor 50 (See [0026]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application for the correction information comprises a modification angle corresponding to a rotor position of the electric machine/motor as thought by Wu within the teachings of Struthers in order to permit effective operation of motor in response to a particular load conditions.
Claim 27, Struthers in view of Wu discloses the system of claim 26, wherein the modification angle is implemented by the main drive to obtain the desired operating condition of the electric machine (Wu: See [0026]).
As to Claim 28, Struthers discloses the system of claim 26, wherein the modification angle is determined based at least in part on a difference between the operating condition of the electric machine and a desired optimal excitation angle (Wu: See [0026]).
As to Claim 29, Struthers discloses the system of claim 22, however it doesn’t explicitly disclose:
a filter and a transformer disposed between the variable frequency drive and the controller
Nonetheless, Wu in his teachings as shown in Fig.1-6 discloses, in specific in Fig. 4 shows an exemplary embodiment of a VSD including a multiple pulse transformer 100. VSD 52 receives AC power having a particular fixed line voltage and fixed line frequency from an AC power source and provides AC power to motor 50 at a desired voltage and desired frequency, both of which can be varied to satisfy particular requirements. VSD 52 can have four components: a multiple pulse transformer, a rectifier/converter 222, a DC link 224 and an inverter 226. The multiple pulse transformer transforms a 3-phase input AC voltage into multiple AC or sinusoidal voltage waveforms as described in greater detail below. The rectifier/converter 222 converts the multiple sinusoidal voltage waveforms from the multiple pulse transformer 100 into DC voltage. The DC link 224 filters the DC power from the converter 222 and provides energy storage components such as capacitors 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application for the correction information comprises a filter and a transformer as thought by Wu within the teachings of Struthers to reduce input current harmonics, improved immunity to power quality issues, and increased efficiency.
Claims 11, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Struthers in view of Ige and in further view of Wu. 
As to Claim 11, Struthers in view of Ige discloses the system of claim 10, and further discloses that the VSD unit can include an integrated transformer and control circuitry (Ige: See [0060]), however it doesn’t explicitly disclose:
a transformer comprising a low voltage side and a high voltage side of the transformer 
Nonethless, Wu in his teachings as shown in Fig.1-14 teaches a multi-phase transformer #100 connected to a three-phase AC power source providing the input AC voltage. Furthermore, Transformer 100 includes output or secondary windings 104, 106 and 108, each of which has three phase windings designated as a, b and c, respectively. As indicated in FIG. 5, secondary phase winding 104a has a phase shift of Ɵ with respect to secondary phase winding 106a, and secondary winding 108a has a phase shift of –Ɵ with respect to secondary winding 106a. Similarly each of the respective output windings 104b, 106b, and 108b is phase shifted +/- Ɵ with respect to the adjacent phase, and each of output windings 104c, 106c and 108c is phase shifted 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application for the system to include a transformer comprising terminals/taps to connect the low and high voltage side of the transformer as thought by Wu within the teachings of Struthers and Ige to provide by the use of a multi-pulse transformer in a variable speed drive include reduced input current harmonics, improved immunity to power quality issues, and increased efficiency over PWM rectifiers (See [0013]).
As to Claim 12, Struthers in view of Ige and Wu discloses the system of claim 11, wherein the main drive is coupled to the low voltage side of the transformer and the secondary drive is coupled to the high voltage side of the transformer (Wu: See [0030] and also [0035]-[0037]).
As to Claim 17, Struthers in view of Ige discloses the system of claim 10, however it doesn’t explicitly disclose:
wherein the electric machine is a synchronous motor or a permanent magnet motor 
Nonetheless, Wu in his teachings as shown in Fig.1-6 disclose that the motor can include an induction, or synchronous motor, or switched reluctance (SR) motor, or
permanent magnet synchronous motor (PMSM) that can be powered by a VSD or directly from an AC or DC power source (See [0023]).

As to Claim 19, Struthers in view of Ige discloses the system of claim 18, however it doesn’t explicitly disclose:
transmitting the correction information to the main drive, and wherein the correction information comprises a modification angle corresponding to a rotor position of the electric machine 
Nonetheless, Wu in his teachings as shown in Fig. 1-6 discloses control panel 40 can provide control signals to VSD 52 to operate the VSD 52 and motor 50 at appropriate operational settings for the particular sensor readings received by control panel 40. For example, control panel 40 can provide control signals to VSD 52 to adjust the output voltage and output frequency provided by VSD 52 in response to changing conditions in vapor compression system 14, i.e., control panel 40 can provide instructions to increase or decrease the output voltage and output frequency provided by VSD 52 in response to increasing or decreasing load conditions on compressor 32. The estimated rotor phase angle and rotor frequency of motor 50, as described in more detail below, may be input to the control panel for feedback control of the position and rotational frequency of motor 50 (See [0026]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application for the correction information comprises a 
Response to Arguments/Remarks
11.	As to applicant’s first set of argument “…the Hawes reference is disqualified. Applicant submits that without the primary Hawes reference, the rejections 35 U.S.C. § 103 should be withdrawn because the remaining Ige reference cannot be successfully applied to meet each of the limitations in the pending claims. Applicant respectfully submits that all of the claims in the pending Application are therefore allowable…Applicant submits that the cited paragraph by the Examiner merely teaches a system with multiple variable speed drives and that Ige fails to teach a secondary drive as claimed in the present Application…In the present Application, independent claim 10 claims “a secondary drive configured to interface with the main drive, wherein the secondary drive is configured to provide a supplemental voltage or current to an electric machine in addition to the variable amplitude AC voltage from the main drive.” It is apparent from Claim 10 that the secondary drive and the main drive both provide voltage to the same electric machine. This interface with the same drive is important as the secondary drive supplies correction information to the electric machine, which is also claimed in independent claim 10: “wherein the secondary drive is configured to . . . implement the correction information, wherein the correction information corresponds to operating commands configured to implement the desired operating condition of the electric machine.” Ige fails to describe this interface between a main drive, secondary drive and an electric machine and therefore does not teach a secondary drive…The 
	In response to applicant’s arguments, the examiner found the arguments in regards to Hawes reference persuasive and hence the rejection view of Hawes is withdrawn. However, the claims remain rejected as shown above. The examiner would also like to emphasize that the claims are rejected using the broadest reasonable interpretation (BRI). Hence, Struthers in view of Ige teaches the secondary drive. It is to be noted that the previously cited portion ([0091]-[0101]) of Ige is withdrawn and the instant rejection is made in reference to Fig.3. where the controller 330 may include features of an ESP motor controller and optionally supplant the ESP motor controller 350 that is connected to the motor/load 315 via VSD 370 (See [0054] and See Section 8 of this office action). Hence, the rejection Struthers in view of Ige is maintained.
As to applicant’s other set of argument “…In the prior non-final office action, the Examiner rejected Claims 1, 3-4, and 9 (now cancelled), which are now represented as new Claims 22, 24-25, and 30, under 35 U.S.C. §102(a)(l) as being anticipated by United States Patent No. 6,481,973 issued to Struthers (“Struthers ‘973”). In the prior non-final office action, the Examiner also rejected cancelled Claims 2, and 5-8, which are now represented as new Claims 23, and 26-29, under 35 U.S.C. §103 as being 
In response to applicant’s arguments, the examiner respectfully disagrees with the applicant’s argument. The examiner would also like to emphasize that the claims are rejected using the broadest reasonable interpretation (BRI). Hence, Struthers teaches as shown in at least Fig.2, a main drive  #28 and 30 configured to receive power from a power source #34 and output a variable frequency and a variable amplitude AC voltage #output of 16; a controller #22 that interfaced with the main drive 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIEL AGARED/           Patent Examiner, Art Unit 2846           

/EDUARDO COLON SANTANA/           Supervisory Patent Examiner, Art Unit 2846